EXHIBIT 32.A CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Quarterly Report on Form 10-Q for the period ending March31,2010, of El Paso Natural Gas Company (the “Company”) as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, JamesJ.Cleary, President, certify (i) that the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, and (ii) that the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/James J. Cleary James J. Cleary President (Principal Executive Officer) El Paso Natural Gas Company May 7, 2010 A signed original of this written statement required by Section 906 has been provided to El Paso Natural Gas Company and will be retained by El Paso Natural Gas Company and furnished to the Securities and Exchange Commission or its staff upon request.
